PER CURIAM.
Derrick Cliffton Martin appeals his jury conviction for conspiracy to distribute cocaine base in violation of 21 U.S.C.A. §§ 841, 846 (West 1999 & Supp.2001). The court subsequently sentenced Martin to life imprisonment. On appeal, Martin attacks the sufficiency of the evidence to support the jury’s verdict. We have reviewed the record, and viewing the evidence in the light most favorable to the Government, we find sufficient evidence to support Martin’s conviction. See Glasser *245v. United States, 315 U.S. 60, 80, 62 S.Ct. 457, 86 L.Ed. 680 (1942); United States v. Burgos, 94 F.3d 849, 857 (4th Cir.1996). Accordingly, we affirm Martin’s conviction and sentence. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.